Case 2:20-cv-09068-DMG-ADS Document 4 Filed 12/07/20 Page 1 of 2 Page ID #:41




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

 Case No.: 2:20-09068 DMG (ADS)                                   Date: December 7, 2020
 Title: Jose Rangel v. People of the State of California


 Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


                Kristee Hopkins                                None Reported
                 Deputy Clerk                             Court Reporter / Recorder

    Attorney(s) Present for Petitioner(s):         Attorney(s) Present for Respondent(s):
               None Present                                     None Present

 Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

         Before the Court is Petitioner Jose Rangel’s Petition for Writ of Habeas Corpus by
 a Person in State Custody. [Dkt. No. 1]. On October 23, 2020, the Court issued an
 Order Regarding Screening of Petition because Petitioner failed to pay the requiring
 filing fee or submit a completed IFP request and because the Petition is not signed,
 names an improper respondent, and reflects that Petitioner’s claim is not exhausted.
 [Dkt. No. 3]. The Court ordered Petitioner to respond by November 13, 2020 explaining
 whether he presented his claim to the state courts. [Id., p. 5]. The Court also provided
 Petitioner with options for how to proceed. [Id.]. Petitioner has not filed a response or
 otherwise communicated with the Court since October 2, 2020. See [Dkt. No.1].

        By no later than December 21, 2020, Petitioner is ORDERED TO SHOW
 CAUSE in writing why this action should not be dismissed for failure to prosecute the
 Petition and follow court orders. Petitioner may respond to this Order by explaining
 whether he has presented his claim to the state courts and by selecting one of the
 options set forth in the October 23, 2020 order. [Dkt. No. 3.].

        As a reminder, Petitioner may choose to proceed with the Petition in its current
 form, despite the infirmities identified in the October 23, 2020 Order [Dkt. No. 3].
 Petitioner is expressly cautioned that the Petition appears unexhausted on its face and
 therefore the Petition is subject to dismissal. If Petitioner chooses to proceed with the
 Petition, it will be viewed by the Court as the inability to cure the defects identified. As
 such, the Court will recommend dismissal of the Petition to the District Judge.

 CV-90 (03/15) – KIL                 Civil Minutes – General                         Page 1 of 2
Case 2:20-cv-09068-DMG-ADS Document 4 Filed 12/07/20 Page 2 of 2 Page ID #:42




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

 Case No.: 2:20-09068 DMG (ADS)                                Date: December 7, 2020
 Title: Jose Rangel v. People of the State of California

 Alternatively, Petitioner may request to stay these proceedings, as described in Option 2.
 [Id., pp. 5-6].

        If Petitioner no longer wishes to pursue his claims, he may request a voluntary
 dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of
 Court is directed to attach a Notice of Dismissal Form (CV-009) to this Order for
 Petitioner’s convenience.

        Petitioner is cautioned that failure to timely file a response will result
 in a recommendation that this action be dismissed for the reasons stated in
 the December 21, 2020 order, for failure to prosecute and/or obey court
 orders pursuant to Federal Rule of Civil Procedure 41(b).

        IT IS SO ORDERED.




                                                                      Initials of Clerk kh




 CV-90 (03/15) – KIL               Civil Minutes – General                       Page 2 of 2
